Citation Nr: 1718449	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-17 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps (USMC) from August 1988 to August 1992, to include service in Southwest Asia. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

When the case was previously before the Board in October 2015 it was remanded for additional development.


FINDING OF FACT

The Veteran's bilateral hearing loss disability did not manifest in service or within one year of service, and the competent, probative evidence does not relate the Veteran's bilateral hearing loss disability to active duty.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this case, the Veteran's service treatment records cannot be located.  When service treatment records are lost or missing, VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

All methods appear to have been exhausted in attempting to obtain the missing service treatment records, which are unavailable for consideration.  (A May 2009 memorandum sets forth all action taken by VA to locate the missing service treatment records.)  The Board finds no basis for further pursuit of these records, as such efforts would be futile.  38 C.F.R. § 3.159 (c)(2), (3).  In light of the efforts undertaken, VA has met its heightened obligation to satisfy the duty to assist.  Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).

The Board also notes that actions requested in the October 2015 remand have been undertaken.  The Veteran was notified in letters dated in December 2015, February 2016, and May 2016 that VA has been unable to locate his service treatment records, and that he may submit any evidence to the RO that he may possess which might support his claim.  Further, he was informed of his ability to supply lay statements of those who might have been aware of his hearing loss complaints, and to submit any private or government medical records held in his custody.  The Veteran did not respond to the letters.  While there is evidence that two of the letters were returned as undeliverable, the letters were sent to the address of record submitted by the Veteran in a June 2013 written statement.  In this regard, the Board notes that "the duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the Veteran's responsibility to provide VA with a current address.  If he does not keep VA apprised of his whereabouts, "there is no burden on the part of VA to turn up heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Thus, the Board finds that VA fulfilled its duty to notify the Veteran of the unavailability of his service treatment records and of the alternative evidence he can submit.  Additionally, a VA examination which substantially complies with the October 2015 remand directives was conducted in January 2016.  Accordingly, the Board finds that there has been adequate compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).




Legal Analysis

The Veteran claims that he is entitled to service connection for bilateral hearing loss disability because it was caused by in-service noise exposure.  The evidence of record reveals that the Veteran served in the USMC during Operation Desert Shield/Desert Storm.  He contends that he developed a chronic hearing loss disability for VA purposes as a result of exposure to acoustic trauma sustained during that service.  The Veteran's DD Form 214 reflects award of the Kuwaiti Liberation Medal and Southwest Asia Service Medal.  His military occupational specialty (MOS) nonmorse operator.  The Board also notes that the November 2012 VA examiner indicated that the Veteran's MOS would be of the type to incur a "moderate" level of noise exposure.  Additionally, the Veteran is competent to report in-service noise exposure during service.  As such, acoustic trauma during service is conceded. 

The VA examination reports dated in November 2012 and January 2016 reflect that the Veteran is diagnosed with bilateral hearing loss which meets the criteria for hearing loss disability pursuant to 38 C.F.R. § 3.385.  As such, the Board finds the Veteran has demonstrated a current disability of bilateral hearing loss for the purpose of service connection. 

As previously noted, the Veteran's service treatment records are unavailable.  However, the Board notes that in his July 2010 notice of disagreement, the Veteran reported experiencing hearing loss during service.  He indicated that his hearing is much worse now.  He also reported that at service discharge he was told he had loss of hearing.    

Initially, the Board finds that service connection cannot be granted on a presumptive basis because bilateral hearing loss disability was not diagnosed until many years after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.  In this regard, the January 2016 VA examination report reflects that the Veteran barely meets the criteria for a diagnosis of bilateral hearing loss for VA purposes.  Although the Veteran reported that he had hearing loss since service, the record does not reflect that he has ever sought treatment for hearing loss and the November 2012 VA examination report reflects that the Veteran reported that his hearing loss had been present for only 10 years.  While the Board recognizes that the Veteran has reported hearing loss during service and ever since, and the Board does not dispute that the Veteran is competent to report decreased hearing, or worsening of his hearing, there are inconsistencies in the record regarding the onset of symptoms.  Moreover, the fact that the Veteran's hearing acuity barely met the criteria for a diagnosis of hearing loss disability for VA purpose in January 2016, over 20 years after service discharge, undercuts any potential finding of bilateral hearing loss disability for VA purposes during service or within a year of discharge.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In addition, such evidence does not tend to support continuity of symptomatology for purposes of service connection under.  38 C.F.R. § 3.303 (b). 

The competent and probative clinical evidence also does not support a nexus between the Veteran's current bilateral hearing loss disability and active duty, to include any in-service acoustic trauma.  In this respect, the January 2016 VA examiner opined that the Veteran's hearing loss was less likely as not related to noise exposure during service.  The opinion was based on a thorough review of the claims file, and cited the Veteran's reported in-service noise exposure.  In addition, the VA examiner provided a medical explanation in support of the opinion, notably that current audiological findings barely meet the criteria for a finding of bilateral hearing loss for VA purposes after 24 years post-discharge, and that the Veteran had more consistent post-service noise exposure working construction without hearing protection.  The Board also notes that the April 2013 VA addendum medical opinion report reflects that current medical knowledge does not support the theory of delayed onset hearing loss.  Although the April 2013 VA examiner also opined against the claim based in part on the lack of hearing complaints going back more than 10 years (which, as previously noted, is inconsistent with the Veteran's earlier July 2010 statement), the Board finds that the medical literature cited is probative, especially considering the January 2016 VA examiner's opinion.  In other words, regardless of any complaints of hearing loss in service or over the years since service, because the Veteran did not seek medical treatment for any such hearing loss complaints over the years, and because hearing loss disability for VA purposes was not diagnosed until 20 years after service (and it was noted to just barely be present in January 2016), and considering that medical literature does not support the theory of delayed onset hearing loss, there is no medical evidence on which to support the Veteran's claim.   

The Board acknowledges that the Veteran is competent to testify to events and symptoms that he actually experienced or witnessed, such as in-service exposure to loud noise and difficulty hearing.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, a layperson without medical training is not qualified to render medical opinions regarding the etiology of certain disorders and disabilities, such as hearing loss.  See 38 C.F.R. § 3.159 (a)(1).  In certain instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, as the Board finds that the etiology of bilateral hearing loss disability in this case is not a simple question that can be determined based on personal observation by a lay person, the Veteran's lay testimony is not competent to establish medical etiology or nexus in this case.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  It is not shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical opinion as to the etiology of bilateral hearing loss disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.  Additionally, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  There is no post-service evidence that relates the Veteran's bilateral hearing loss disability to active duty beyond his own assertions.  The only competent medical evidence of record is against the Veteran's claim. 

Based on the foregoing, the Board finds that the probative, competent evidence is against a grant of service connection for bilateral hearing loss disability.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection is not warranted.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


